--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of February 4,
2020 (the “Effective Date”) by and between 4040 EARNINGS WAY, LLC, a Kentucky
limited liability company (“Seller”), and INDCO, INC., a Tennessee corporation
(“Purchaser”).
 
R E C I T A L S
 
A.           Seller is the owner of that certain parcel of land, containing
approximately one and two-tenths (1.2) acres, located in Floyd County, Indiana,
as shown or described on Exhibit A attached to and made a part of this Agreement
(the “Land”) and known as 4040 Earnings Way, New Albany, Indiana, together with
(i) all improvements located on such parcel, (ii) any and all rights,
privileges, appurtenances and easements benefiting, belonging or pertaining to
such parcel and (iii) all of Seller’s right, title and interest in and to the
land lying in the bed of any street, road or highway (open or proposed) in front
of, adjoining or servicing such parcel (all of the foregoing is referred to
collectively as the “Property”).
 
B.           Purchaser desires to purchase the Property from Seller, and Seller
is willing to sell the Property to Purchaser, pursuant to the terms of this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth below and for
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, Seller and Purchaser agree as follows:
 


1.
AGREEMENT OF SALE AND PURCHASE

 
Pursuant to the terms of this Agreement, Seller shall sell and convey to
Purchaser, and Purchaser shall purchase and accept from Seller, the Property.
 


2.
PURCHASE PRICE; DEPOSIT

 
(a)          The purchase price for the Property (the “Purchase Price”) is EIGHT
HUNDRED FORTY-FIVE THOUSAND DOLLARS ($845,000), subject to adjustments as set
forth below.
 
(b)          Purchaser shall pay the Purchase Price as follows:
 
(i)          Within three (3) business days after the Effective Date, Purchaser
shall deliver Fifteen Thousand Dollars ($15,000) by check or wire transfer of
immediately available federal funds to First American Title Insurance Company
(“Escrow Agent”), 211 N. Pennsylvania St., Suite 1250, Indianapolis, IN 46204,
Attn: Monica Chavez, (317) 616-2213, mochavez@firstam.com, as a good faith
deposit under this Agreement (the “Deposit”).  Escrow Agent shall hold, apply
and disburse the Deposit in accordance with the terms of Exhibit B (the “Escrow
Provisions”).  Escrow Agent is joining in the execution of this Agreement solely
to acknowledge its receipt of the Deposit and its agreement to serve as escrow
agent under and in accordance with the terms of this Agreement (including the
Escrow Provisions); Escrow Agent’s signature to this Agreement (and any
amendment) shall not be required for this Agreement (or any amendment) to be
binding on Seller and Purchaser.  The Deposit shall be credited towards the
Purchase Price at Settlement (defined in Section 8(a)).
 

--------------------------------------------------------------------------------

(ii)         At Settlement, Purchaser shall deliver the balance of the Purchase
Price (i.e., the Purchase Price less the Deposit) into escrow with Escrow Agent
by wire transfer of immediately available federal funds.  Upon consummation of
Settlement, including due recordation of the deed conveying the Property from
Seller to Purchaser, Escrow Agent shall release and deliver to Seller the
Purchase Price (including the Deposit), subject to the payment of adjustments
and costs as provided in this Agreement.
 


3.
STUDY PERIOD

 
(a)         Purchaser shall have a period commencing on the Effective Date and
expiring at 6:00 p.m. (Eastern time) on February 28, 2020 (the “Study Period”)
in which to perform its due diligence inspections, investigations, examinations,
tests, studies and assessments with respect to all matters pertaining to the
Property.  Before the expiration of the Study Period, Purchaser shall deliver to
Seller written notice of Purchaser’s election, in its sole and absolute
discretion for any reason or no reason, either (i) to proceed with the
transactions contemplated by this Agreement (the “Notice to Proceed”) or (ii) to
terminate this Agreement (the “Termination Notice”).  If, before the expiration
of the Study Period, Purchaser delivers neither the Notice to Proceed nor the
Termination Notice, then Purchaser shall be deemed to have delivered the
Termination Notice as of the expiration of the Study Period.  If Purchaser
delivers the Notice to Proceed, then Purchaser shall be deemed to have waived
any further right to terminate this Agreement in accordance with this paragraph
and this Agreement shall continue in full force and effect; if Purchaser
delivers (or is deemed to have delivered) the Termination Notice, then Escrow
Agent promptly shall refund the Deposit to Purchaser, and thereafter this
Agreement shall terminate and be of no further force or effect and Seller and
Purchaser shall be released from further obligation and liability under this
Agreement, at law and in equity.
 
(b)         To the extent not previously provided to Purchaser and to the extent
in the possession or control of Seller or its agents, Seller shall deliver or
make available to Purchaser, within one (1) Business Day after the Effective
Date, a copy of all reports, tests, studies, surveys, plats, plans, documents,
materials and information relating to the Property (collectively, the “Property
Materials”) at no cost to Purchaser.  Additionally, Seller shall comply promptly
and in good faith with any reasonable request by Purchaser from time to time
during the term of this Agreement for any updates to the Property Materials or
any other information, documents or materials in the possession or control of
Seller or its property manager that reasonably pertain to the Property but were
not included in the Property Materials.  At Settlement, Seller shall assign to
Purchaser (to the extent assignable) all of Seller’s rights in, to and under the
Property Materials at no cost to Purchaser.
 
(c)         For so long as this Agreement is in effect, Purchaser (and its
employees, contractors, agents, representatives, investors and lenders) may
enter upon the Property and cause such inspections, investigations, assessments,
tests and studies (including engineering, environmental, soils, financing,
economic feasibility and market analyses) with respect to the Property to be
performed as Purchaser deems appropriate (collectively, the “Studies”).  The
Studies shall not nullify or limit, or be deemed to diminish Purchaser’s right
to rely upon the accuracy and completeness of, Seller’s representations and
warranties set forth in Section 5(a).  Purchaser, at its sole expense, shall
restore the Property to substantially the same condition existing immediately
before the Studies.  Purchaser shall indemnify and hold harmless Seller against
any liability that Seller incurs caused by Purchaser’s entry and activities upon
the Property (excluding the mere discovery of any pre-existing conditions that
Purchaser did not exacerbate), however Purchaser shall not be liable for any
punitive, special, indirect, consequential or incidental damages.
 
2

--------------------------------------------------------------------------------


4.
TITLE

 
At Settlement, Seller shall convey to Purchaser absolute fee simple title to the
Property, free and clear of all tenancies (oral or written), judgments, liens,
encumbrances, covenants, conditions, restrictions, easements, rights-of-way,
legal violations (recorded and unrecorded) and other matters affecting title to
the Property, subject, however, to those matters (if any) affecting title to the
Property that Purchaser accepts (the “Permitted Exceptions”).  Title to the
Property shall be merchantable, good of record and in fact and insurable without
exceptions (other than Permitted Exceptions) at standard rates by a recognized
title insurance company that Purchaser selects.  The Permitted Exceptions shall
not include any mortgage, deed of trust, other monetary lien or encumbrance
capable of being cured with the payment of money and, at or before Settlement,
Seller shall discharge or release the foregoing at its own expense.
 


5.
REPRESENTATIONS AND WARRANTIES

 
(a)          Seller represents and warrants to Purchaser as follows:
 
(i)          Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Kentucky and is
qualified to do business in the Property’s jurisdiction.  Seller has the right,
power and authority to enter into and perform its obligations under this
Agreement, including conveying the Property to Purchaser, without any further
action, approval, authorization or consent.  This Agreement has been, and all
documents and instruments to be delivered by Seller at Settlement will be, duly
authorized, executed and delivered by Seller and constitute Seller’s valid and
binding obligation, enforceable against Seller in accordance with their
respective terms.  Seller’s execution and delivery of, and performance of its
obligations under, this Agreement will not conflict with Seller’s organizational
documents, constitute a material default under any document, instrument or
agreement to which Seller is a party or Seller or the Property is bound, or
violate any applicable law, regulation or court order.
 
(ii)          No person or entity other than Purchaser has any right or option
to purchase all or any of the Property or any interest in the Property or
Seller.
 
(iii)        There is no lease, license, tenancy or occupancy or use agreement
(whether written or oral) in effect with respect to the Property except the
lease between Seller and Purchaser (the “Lease”).
 
(iv)         There is no unrecorded or off-record agreement (written or oral)
with any third party (including any governmental or quasi-governmental
authority, citizens group or adjacent property owner) that will bind Purchaser
or the Property after Settlement.
 
3

--------------------------------------------------------------------------------

(v)          No governmental assessment has been levied or, to Seller’s
knowledge, is threatened against the Property.  There is no application or
proceeding for any reduction in real estate tax assessments of the Property.
 
(vi)        Seller has not received written notice of any, and to Seller’s
knowledge there is no, violation of any (A) applicable law, statue, ordinance,
rule, regulation, code or order (including with respect to the environment or
accessibility) or (B) plan, easement, covenant, condition or restriction of
record affecting the Property.
 
(vii)       No litigation or other proceeding (including with respect to zoning,
annexation, condemnation or eminent domain) is pending or threatened in writing
against Seller or affecting the Property.  There is no judgment, order or decree
against Seller or the Property that is unsatisfied of record.
 
(viii)      The Property is zoned I-1b Light Industrial Park.
 
(ix)        To Seller’s knowledge, no Hazardous Substances have been or
currently are located upon or within the Property (except in strict compliance
with applicable laws) or have been released from the Property.  “Hazardous
Substances” means (A) hazardous or toxic substances, materials, wastes,
contaminants or pollutants; biological, chemical, medical or industrial
substances, materials, wastes, contaminants or pollutants; or other substances
that are regulated or prohibited by any federal, state or local law, statute,
rule, regulation, ordinance or order addressing environmental protection,
pollution control, air quality, water quality or human health or safety, (B)
asbestos, asbestos containing material and radon, (C) polychlorinated biphenyl
(PCB) and (D) oil, petroleum and their byproducts.
 
(x)         All documents, materials and information delivered or made available
to Purchaser under this Agreement are accurate and complete in all material
respects and do not contain any untrue statement of a material fact or omit any
material fact necessary to make such documents or information not misleading.
 
(xi)        There is no bankruptcy, insolvency, reorganization or similar action
or proceeding (whether voluntary or involuntary) pending or, to Seller’s
knowledge, threatened in writing against Seller.  Seller has not made an
assignment for the benefit of its creditors or taken any other similar action
for the protection or benefit of its creditors.  Seller has not had a receiver,
conservator, liquidating agent or similar person appointed for any of its assets
or suffered the attachment or other judicial seizure of all or substantially all
of its assets.  Seller is not insolvent and will not be rendered insolvent by
the performance of its obligations under this Agreement.
 
(xii)       Seller is not a “foreign person” within the meaning of the Foreign
Investment in Real Property Tax Act, as amended.
 
(xiii)       Seller is not (A) a “party in interest” under Section 3(14) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) for any
“employee benefit plan” or other “plan” (as defined in ERISA §3(3)) or (B) a
“disqualified person” (as defined in Internal Revenue Code §4975(e)(2)) for any
“employee benefit plan” or other “plan” that has any interest in that “party in
interest”.  Seller does not have, and never had, any employee.
 
4

--------------------------------------------------------------------------------

(xiv)      Seller is not a person or entity with whom United States persons or
entities are restricted or prohibited from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (“OFAC”)
(including those listed on OFAC’s specially designated and blocked persons list)
or under any statute, regulation, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) or other governmental
action (a “Restricted Entity”), and Seller is not associated or dealing with any
Restricted Entity.
 
(b)          Purchaser represents and warrants to Seller as follows:
 
(i)          Purchaser has the right, power and authority to enter into and
perform its obligations under this Agreement without any further action,
approval, authorization or consent.  This Agreement has been duly authorized,
executed and delivered by Purchaser and constitutes Purchaser’s valid and
binding obligation, enforceable against Purchaser in accordance with its terms. 
Purchaser’s execution and delivery of, and performance of its obligations under,
this Agreement will not conflict with Purchaser’s organizational documents,
constitute a material default under any document, instrument or agreement to
which Purchaser is a party, or violate any applicable law, regulation or court
order.
 
(ii)          There is no action, suit, litigation or proceeding pending or, to
Purchaser’s knowledge, threatened in writing against Purchaser and there is no
judgment, order or decree against Purchaser that is unsatisfied of record.
 
(iii)         Purchaser is not a debtor in any bankruptcy or insolvency
proceeding.  Purchaser is not insolvent, and performing its obligations under
this Agreement will not render Purchaser insolvent.
 
(iv)         Purchaser is not a “foreign person” as defined in Section 1445 of
the Internal Revenue Code.
 
(v)          Purchaser is not a Restricted Entity and is not associated or
dealing with any Restricted Entity.
 
(vi)        Purchaser is not (A) a “party in interest” under Section 3(14) of
ERISA for any “employee benefit plan” or other “plan” (as defined in ERISA
§3(3)) or (B) a “disqualified person” (as defined in Internal Revenue Code
§4975(e)(2)) for any “employee benefit plan” or other “plan” that has any
interest in that “party in interest”.
 
(c)          All of Seller’s and Purchaser’s representations and warranties
contained in this Section 5 shall be true as of the date of this Agreement and
as of the time of Settlement.
 


6.
SELLER’S COVENANTS

 
Seller covenants with Purchaser that, from the Effective Date until Settlement
(or sooner termination of this Agreement pursuant to its terms):
 
5

--------------------------------------------------------------------------------

(a)         Seller shall operate, manage, maintain and repair the Property in a
manner consistent in all material respects with past practice but in any event
in accordance with applicable contractual obligations, legal requirements and
judicial and administrative orders and proceedings.  However, without
Purchaser’s prior written consent (which Purchaser may grant or withhold in its
sole and absolute discretion), Seller shall not enter into any contract that
would affect the Property after Settlement.  Seller shall not alter (or suffer
or permit the alteration of) the Property without Purchaser’s prior written
consent in each instance (which Purchaser may grant or withhold in its sole and
absolute discretion), and Seller shall not cause, permit or suffer any waste to
the Property.
 
(b)          Without Purchaser’s prior written consent (which Purchaser may
grant or withhold in its sole and absolute discretion), Seller shall not take
any action affecting the zoning classification or the land use or development
approvals of, or (except for actions effectuating the release of liens or
encumbrances) title to, the Property or file any tax appeal or other proceeding.
 
(c)          Seller shall maintain in force and effect the policies of property
insurance (for full replacement cost) and liability insurance in effect on the
Effective Date (or replacement policies providing comparable coverages) and
Seller shall comply with all of the terms of such policies.
 
(d)          Seller immediately shall terminate all negotiations with any other
parties regarding the sale of the Property (or any direct or indirect interests
therein) and not market (or suffer or permit the marketing of) the Property (or
any direct or indirect interests therein) for sale, accept or consider offers
for the sale of the Property (or any direct or indirect interests therein) or
engage in negotiations with anyone (other than Purchaser) that has expressed or
may express an interest in acquiring the Property or any portion thereof or any
direct or indirect interest therein.
 
(e)          Seller promptly shall (i) deliver to Purchaser a copy of any
written notice that Seller receives from any governmental authority, insurance
company, adjacent property owner or tenant with respect to the Property and (ii)
notify Purchaser in writing of any facts coming to Seller’s attention indicating
the inaccuracy of any of Seller’s representations or warranties in this
Agreement.
 


7.
CONDITIONS PRECEDENT

 
(a)          Purchaser’s obligation to purchase the Property shall be subject to
the satisfaction of the following conditions precedent as of the time of
Settlement (each, a “Condition Precedent” and collectively the “Conditions
Precedent”):
 
(i)          Seller must have performed all of its covenants and complied with
all of its obligations under this Agreement, and all of Seller’s representations
and warranties in this Agreement must be accurate and complete in all material
respects, as evidenced by a certificate to such effect executed by Seller and
delivered to Purchaser at Settlement.  Where any of Seller’s representations and
warranties are based upon Seller’s knowledge, satisfaction of this condition
requires the actual truth of the subject matter of the representation or
warranty and not merely the truth of Seller’s statement as to the state of its
knowledge about such subject matter.
 
(ii)         Title must be in the condition required under Section 4 of this
Agreement.
 
(iii)        No material adverse change must have occurred since the Effective
Date in the physical or environmental condition, or the development, zoning or
land use status, of the Property.


6

--------------------------------------------------------------------------------

(b)         If any of the Conditions Precedent is not satisfied at least ten
(10) days before the Settlement date, Purchaser shall have the right,
exercisable by giving written notice to Seller on or before the Settlement date,
to (i) terminate this Agreement, (ii) waive the unsatisfied Conditions Precedent
and proceed to Settlement in accordance with the terms of this Agreement that
have not been so waived or (iii) extend Settlement until the earlier of fifteen
(15) days after all of the Conditions Precedent are satisfied and May 1, 2020
(the “Outside Settlement Date”).  If Purchaser extends under clause (iii) but
all Conditions Precedent still have not been satisfied as of the Outside
Settlement Date, Purchaser shall have the right to terminate under clause (i) or
waive under clause (ii).  In the event of termination under this Section 7(b),
Escrow Agent promptly shall return the Deposit to Purchaser and thereafter the
parties shall be relieved of all further liability under this Agreement, at law
and in equity.  Notwithstanding the foregoing, if any of the Conditions
Precedent is not satisfied as the result of a breach or default by Seller,
Seller shall not be relieved of liability under this Agreement and Purchaser’s
right to receive a refund of the Deposit shall be in addition to, and not in
limitation of, Purchaser’s right to exercise any and all other rights and
remedies that Purchaser may have under applicable law for Seller’s breach or
default.
 


8.
SETTLEMENT

 
(a)          The consummation of the sale and purchase of the Property pursuant
to this Agreement (the “Settlement”) shall be held on April 1, 2020, or such
earlier date as Seller and Purchaser may agree.  Settlement shall be conducted
by the delivery of documents and funds into escrow with Escrow Agent, or other
title company or title agent that Purchaser selects, without the necessity of
personal attendance by the parties.
 
(b)          At Settlement, (i) Seller shall execute and deliver to Purchaser a
general warranty deed, with covenants of right to convey and further assurances,
in recordable form and (B) Seller and Purchaser shall execute and deliver both a
bill of sale and omnibus assignment as well as a Lease termination agreement. 
Upon Purchaser’s request, Seller shall (A) execute and deliver any documents,
instruments, certificates and affidavits reasonably necessary to consummate the
transaction this Agreement contemplates or that Purchaser’s title insurance
company requires to eliminate any standard or printed exceptions in the final
policy of title insurance issued to Purchaser or its lender or in compliance
with tax reporting requirements, and (B) furnish evidence of Seller’s power and
authority to consummate Settlement in accordance with this Agreement as required
by Purchaser or its title insurance company.
 
(c)          Seller shall give Purchaser possession of the Property at the time
of Settlement, free and clear of all tenants, licensees and occupants.
 


9.
ADJUSTMENTS; COSTS

 
(a)         All items of income and expense with respect to the ownership and
operation of the Property shall be adjusted and apportioned between Seller and
Purchaser as of the Settlement date.  If any such item cannot be apportioned at
Settlement because information is unavailable, or is incorrectly apportioned at
or after Settlement, then such item shall be estimated at Settlement and
apportioned or reapportioned (as the case may be) as soon as practicable
thereafter (but in no event more than one hundred eighty (180) days after
Settlement), and this obligation shall survive Settlement.
 
7

--------------------------------------------------------------------------------

(b)         Seller shall pay the recording fee for the deed and the premium for
an owner’s policy of title insurance insuring Purchaser.  Purchaser shall pay
any survey costs.  Seller and Purchaser each shall pay half of Escrow Agent’s
fees.  Each party shall pay its own attorneys’ fees.
 


10.
DEFAULT

 
If Purchaser wrongfully fails to settle on the Property as and when this
Agreement requires and Seller is ready, willing and able to perform, or if
Purchaser otherwise shall default under this Agreement, then, provided that
Purchaser has received written notice from Seller specifying the nature of the
default and Purchaser fails to cure such default within ten (10) days after
receiving such notice, Escrow Agent shall deliver the Deposit to Seller as
complete and liquidated damages and as Seller’s sole and exclusive remedy, this
Agreement shall terminate and Seller and Purchaser shall be relieved of all
further liability under this Agreement, at law and in equity.  Seller and
Purchaser acknowledge that it would be extremely impractical and difficult to
ascertain the actual damages that Seller would suffer if Purchaser fails to
settle on the Property as and when required under this Agreement, carefully
considered the loss to Seller that would be occasioned by such failure, and
determined that the amount of the Deposit is a fair and reasonable estimate of
those damages and not a penalty.  Seller expressly waives all rights of action
against Purchaser for specific performance or damages for any matter arising out
of or relating to this Agreement.  Any attendance or appearance at Settlement by
either party shall not nullify or void this provision for payment of liquidated
damages as Seller’s sole remedy.
 


11.
CASUALTY; CONDEMNATION

 
If any or all of the Property is damaged or destroyed by fire or any other cause
or condemned or taken pursuant to any governmental or other power of eminent
domain (or made the subject of any proposal, notice or proceeding in connection
therewith) before Settlement, Seller promptly shall give written notice thereof
to Purchaser and Purchaser may terminate this Agreement by delivering written
notice to Seller within thirty (30) days after receiving Seller’s written
notice.  If Purchaser so terminates this Agreement, Escrow Agent promptly shall
return the Deposit to Purchaser and thereafter the parties shall be relieved of
further liability under this Agreement, at law and in equity.  If Purchaser does
not so terminate this Agreement, the parties shall proceed to Settlement and
Seller shall assign to Purchaser all insurance proceeds and condemnation awards
and (if applicable) Seller shall pay to Purchaser any deductible under Seller’s
insurance policy.
 


12.
BROKERAGE

 
Each of Seller and Purchaser represents and warrants the other that it has not
dealt with any real estate broker, agent or finder in connection with the
transaction contemplated by this Agreement and that no right to or claim for
commission, brokerage fee or other compensation has been created by its actions
with respect to this Agreement.  Seller and Purchaser shall indemnify, defend
and hold harmless each other against all loss, liability and expense (including
reasonable attorneys’ fees and litigation costs) incurred by the other to the
extent one or the other is shown to be in breach of the foregoing
representations or warranties.  The provisions of this paragraph shall survive
Settlement or any termination of this Agreement.
 
8

--------------------------------------------------------------------------------


13.
NOTICES

 
All notices and other communications under this Agreement shall be in writing
and shall be deemed duly given if (a) personally delivered with delivery
confirmation, (b) sent by commercial overnight courier with delivery
confirmation, (c) mailed by certified U.S. Mail, return receipt requested,
postage prepaid or (d) sent by e-mail, in each case addressed as follows:


If to Seller:
4040 Earnings Way, LLC
 
6412 Paintbrush Lane
 
Louisville, KY 40059
 
Attn: JT Sims, Managing Member
 
jtsimsjr@gmail.com
   
If to Purchaser:
c/o Indco, Inc.
 
4040 Earnings Way
 
New Albany, IN 47150
 
Attn: C. Mark Hennis
 
Hennis@indco.com
   
with a copy to:
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
 
1 South Street, 27th Floor
 
Baltimore, MD 21202
 
Attn: Hillel Tendler, Esq.
 
ht@nqgrg.com



The parties shall be responsible for notifying each other of any change of
address.  A notice shall be deemed received when actually received or delivery
is refused.  Attorneys may give notices on behalf of their respective clients.
 


14.
MISCELLANEOUS

 
(a)          The Recitals set forth above and the exhibits attached below are
incorporated in and made a material part of this Agreement.  This Agreement
contains all (and supersedes any prior) agreements (whether oral or written)
between the parties with respect to the matters that this Agreement covers.  The
provisions of this Agreement are severable, and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of any other provision.  This Agreement may be modified or
terminated only by a written agreement duly signed by the parties.
 
(b)         The headings in this Agreement are for convenience of reference only
and shall not affect the meaning or interpretation of this Agreement.  Every
reference to “including” and its variations shall be interpreted as if followed
by the words “without limitation.”  This Agreement represents the results of
bargaining and negotiations between the parties (each of which is represented by
legal counsel of its own choosing) and a combined draftsmanship effort and
therefore shall be construed without regard to any custom or rule of law
requiring construction or interpretation against the party responsible for
drafting this Agreement.
 
9

--------------------------------------------------------------------------------

(c)          Seller shall, at any time and from time to time upon written
request, promptly execute, acknowledge and deliver to Purchaser such further
instruments and documents and take such other action as Purchaser may reasonably
request to effectuate the purpose and intent of this Agreement provided it does
not materially increase Seller’s obligations or liabilities under this
Agreement.
 
(d)          This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Indiana (excluding choice of law
principles).
 
(e)          This Agreement may be executed in several counterparts, each of
which shall be an original and all of which together shall constitute one and
the same Agreement.  Facsimile and PDF signatures shall be deemed valid to the
same extent as originals.
 
(f)          Purchaser may not assign this Agreement without Seller’s prior
written consent; provided, however, that Purchaser may assign this Agreement
without Seller’s consent to one or more entities directly or indirectly
controlled by, or under common ownership or control with, Purchaser or its
affiliates.  Upon any assignment that does not require the consent of Seller as
provided in this paragraph, Purchaser shall notify Seller in writing of such
assignment and the assigning party then named as Purchaser in this Agreement
shall be released from further liability under this Agreement.  Subject to the
foregoing, this Agreement shall inure to the benefit of, and bind, the heirs,
personal representatives, successors and permitted assigns of Seller and
Purchaser.
 
(g)          Purchaser reserves the right to waive in writing any of the terms
and conditions of this Agreement for the benefit of Purchaser and to purchase
the Property in accordance with the terms and conditions of this Agreement that
that Purchaser does not waive.
 
(h)         Whenever any action must be taken (including the giving of notice or
the delivery of documents) under this Agreement during a certain period of time
(or by a particular date) that ends (or occurs) on a day that is not a Business
Day, then such period (or date) shall be extended until the next succeeding
Business Day.  For the purposes of this Agreement, “Business Day” means any day
other than a Saturday, a Sunday or a legal holiday on which national banks are
not open for business in the State of Indiana.
 
(i)           If and to the extent that this Agreement is deemed to be an option
contract, simultaneous with the execution of this Agreement, Purchaser has paid
to Seller the sum of Ten Dollars ($10) as independent consideration (separate
and apart from the Purchase Price and will in no event be returned to Purchaser)
to Seller for the granting of any and all options deemed to have been granted by
this Agreement.
 
(j)          If either party desires to effectuate a like-kind exchange pursuant
to Section 1031 of the Internal Revenue Code in connection with the Property,
the other party shall reasonably cooperate in structuring and consummating such
like-kind exchange.  The exchanging party may characterize adjustments and
credits on the settlement statement in a manner so as to maximize the benefits
of a 1031 transaction (e.g., in lieu of Seller retaining prepaid rents and
security deposits and providing to Purchaser a credit at Settlement for the
amount of the security deposits, Purchaser may elect that prepaid rents and
security deposits be transferred to Purchaser and in such event Purchaser would
not receive a credit against the Purchase Price for such amounts).
 
10

--------------------------------------------------------------------------------

(k)          SELLER AND PURCHASER EACH WAIVES THE RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
ACKNOWLEDGES THAT THIS WAIVER IS MADE KNOWINGLY, VOLUNTARILY AND AFTER
CONSULTING WITH (OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH) COUNSEL OF ITS
OWN CHOOSING AS TO THE MEANING OF THIS WAIVER.  The party that finally prevails
in any litigation between Seller and Purchaser arising out of or related to this
Agreement shall be entitled to recover its reasonable legal fees and costs in
such matter from the non-prevailing party, and any judgment or decree rendered
shall include an award for such expenses, fees and costs.
 
(l)           The terms and provisions of this Agreement shall survive
Settlement and execution and delivery of the deed and shall not be merged
therein.
 
[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Purchase and Sale
Agreement as of the Effective Date.


WITNESS:
 
SELLER:
         
4040 EARNINGS WAY, LLC, a Kentucky
   
limited liability company
     
/s/ Sherry Sims
 
By:
/s/ JT Sims

Sherry Sims
   
JT Sims
     
Managing Member




   
PURCHASER:
         
INDCO, INC., a Tennessee corporation
     
/s/ Kristina Wilberding
 
By:
/s/ C. Mark Hennis

Kristina Wilberding
   
Name: C. Mark Hennis
     
Title: President



ESCROW AGENT:
     
FIRST AMERICAN TITLE
 
INSURANCE COMPANY
         
By:
/s/ Andrew Eyster
 


Name: Andrew Eyster

 

Title: Escrow Officer

 




--------------------------------------------------------------------------------

Exhibit A


Land




[insert]



--------------------------------------------------------------------------------

Exhibit B


Escrow Provisions


1.            Investment and Use of Funds.  Escrow Agent shall invest the
Deposit in a separate, interest-bearing bank account and shall not commingle the
Deposit with any other funds.  Accrued interest on the Deposit shall be added to
and become part of, and be disbursed with, the Deposit.
 
2.            Termination.  Upon termination of this Agreement, either party to
this Agreement (the “Terminating Party”) may give written notice to Escrow Agent
and the other party (the “Non-Terminating Party”) of such termination and the
reason for such termination.  Such notice shall also contain a request for the
release of the Deposit to the Terminating Party if the Terminating Party intends
to request same.  The Non-Terminating Party shall have ten (10) days after its
receipt of the notice in which to deliver to Escrow Agent and Terminating Party
written objection to the release of the Deposit to the Terminating Party.  If
the Non-Terminating Party does not timely deliver such objection, then Escrow
Agent shall release the Deposit to the Terminating Party.  If the
Non-Terminating Party timely delivers such objection, then Escrow Agent shall
retain the Deposit until it receives written instructions executed by both
Seller and Purchaser as to the disposition and disbursement of the Deposit or
until a final arbitration decision or a final court order, decree or judgment
determines which party is entitled to the Deposit.  Upon such event, the Deposit
shall be delivered in accordance with such instruction, decision, order, decree
or judgment.  For the purposes of this paragraph, “final” means not subject to
appeal.
 
3.             No Right to Object to Release of Deposit.  Notwithstanding
anything to the contrary contained in this Exhibit, if this Agreement terminates
during the Study Period, Seller shall not have the right to object to the
release of the Deposit to Purchaser, the notice and opportunity to object
provided for under Paragraph 2 of this Exhibit need not be given to Seller, and
Escrow Agent shall deliver the Deposit to Purchaser promptly after receipt of
written evidence from Purchaser of timely termination of this Agreement during
the Study Period.
 
4.            Interpleader.  In the event of any controversy regarding the
Deposit, unless Escrow Agent receives written instructions signed by Seller and
Purchaser directing the Deposit’s disposition, Escrow Agent shall not take any
action, but instead shall await the disposition of any proceeding relating to
the Deposit or, at Escrow Agent’s option, Escrow Agent may interplead all
parties and transfer the Deposit to a court of competent jurisdiction and then
Escrow Agent shall be relieved of any responsibility for the Deposit.
 
5.            Resignation of Escrow Agent.  Escrow Agent may resign upon fifteen
(15) days’ prior written notice to the parties to their addresses set forth in
this Agreement.  If a successor escrow agent is not appointed by mutual consent
of the parties within the fifteen (15) day period following such resignation,
then Escrow Agent or any party may petition a court of competent jurisdiction to
name a successor.  Seller and Purchaser shall pay the costs of such action on an
equal basis.
 

--------------------------------------------------------------------------------

6.             Liability of Escrow Agent.  The parties acknowledge that Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that Escrow Agent, when acting as such, shall not be deemed to be
the agent of either of the parties, and that Escrow Agent shall not be liable to
either of the parties for any action or omission on its part taken or made in
good faith and shall be liable only for its gross negligence or willful
misconduct.
 
7.            No Duty to Inquire.  Escrow Agent may rely, and shall be protected
in acting or refraining from acting, upon any written notice, statement,
instruction or request furnished to it under the Agreement that Escrow Agent
believes in good faith to be genuine and to have been signed or presented by the
proper party or parties.  Escrow Agent shall be under no duty to make any
inquiry as to the form, genuineness, proper execution or accuracy of the notice,
statement, instruction or request.
 
8.             No Disqualification of Escrow Agent.  Escrow Agent shall not be
disqualified or otherwise limited in acting as the attorney for Purchaser or
Seller with regard to this Agreement, the Property or any other matter
(including any dispute between Seller and Purchaser) by reason of Escrow Agent’s
service as Escrow Agent under this Agreement or as title agent.
 
9.              Escrow Fee.  Escrow Agent shall not be entitled to any
compensation for performing its services as Escrow Agent.




--------------------------------------------------------------------------------